January 23, 2009 The Student Loan Corporation Announces Year-End and Fourth Quarter Earnings Stamford, CT: The Student Loan Corporation (NYSE:STU) today reported net ­­­income of $76.2 million, or $3.81 per share, for the year ended December 31, 2008, a decrease of $106.5 million (58%) compared to net income of $182.7 million, or $9.13 per share, reported for 2007. The unprecedented disruption and lack of liquidity in the financial markets has significantly affected the Company’s operations. These conditions contributed to a reduction in net interest income of $31.5 million (after tax) for 2008 as compared to 2007 and also limited the Company’s ability to sell and securitize loans, which resulted in a year-over-year decrease in associated gains of $66.3 million (after-tax). These decreases were offset by net increases in mark-to-market gains on the Company’s retained interests and associated hedges, which are recorded in fee and other income. For the quarter ended December 31, 2008, net income was $11.6 million, or $0.58 per share, a decrease of $31.5 million (73%) compared to net income of $43.2 million, or $2.16 per share, for the fourth quarter of 2007. “We continued to experience challenging market conditions in the U.S. and global economies during 2008.Over the course of the year, we have demonstrated our resourcefulness by implementing initiatives designed to minimize the impact of external economic conditions on our net interest margin while also decreasing operating expenses.These actions have helped us weather these difficult market conditions and provide opportunities to generate long-term shareholder value,” said Student Loan Corporation Chief Executive Officer, Mike Reardon. During December of 2008, the Company borrowed $1.0 billion through the Department of Education’s Loan Participation Purchase Program under The Ensuring Continued Access to Student Loans Act of 2008.“This program provided the Company with access to competitive funding. Accessing this liquidity is helping to provide us with the resources to fulfill our commitment to build a better future by providing unparalleled solutions that enable students and their families to finance the education of their choice,” said Mr.
